Citation Nr: 1719662	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to due to service-connected disability (TDIU) prior to October 25, 2011 on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

By decision in January 2016, the Board addressed issues on appeal and granted a rating of 20 percent for cervical spine disability as of October 25, 2011, but denied a rating in excess of 10 percent for a cervical spine disorder prior to October 25, 2011.  The Board also granted TDIU effective October 25, 2011.  The issue of entitlement to TDIU was remanded to refer the claim to VA's Director of Compensation Service for extra-schedular consideration of entitlement to TDIU prior to October 25, 2011 under 38 C.F.R. § 4.16(b) (2016).


FINDINGS OF FACT

1.  The Veteran's claim was referred to VA's Director of the Compensation Service for extra-schedular consideration of entitlement to TDIU prior to October 25, 2011.

2.  In July 2016, the Acting Director of VA's Compensation Service determined that extra-schedular TDIU was not warranted prior to October 25, 2011. 

3.  Prior to October 25, 2011, the Veteran's service connected disabilities did not render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience on an extra-schedular basis 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extra-schedular basis were not met prior to October 25, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to TDIU on an extra-schedular basis prior to October 25, 2011.

Pertinent Law and Regulations

A rating of TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2016).  On the other hand, if a veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), then the matter should be referred to the Director of the Compensation Service for extra-schedular TDIU consideration.  38 C.F.R. § 4.16(b).  At issue for determining a TDIU rating is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993). 

A veteran is not required to show 100% unemployability; rather, there must be evidence that he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  "Marginal employment is not considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Employment is marginal when a veteran's "earned annual income does not exceed" the poverty threshold for one person established by the U.S. Department of Commerce.  Id.  "Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold." Id.


Factual Background and Legal Analysis

When the Board finds that an extra-schedular rating may be warranted based on the above factors, it cannot grant an extra-schedular rating in the first instance.  Anderson v. Shinseki, 23 Vet.App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director).  The Board did so in this case and remanded the case to the RO for referral of the claim to the Director for consideration of an extra-schedular rating.  

In June 2016, the RO submitted a memorandum to the VA Director of Compensation Service for consideration of whether extra-schedular evaluation for TDIU was warranted prior to October 25, 2011.  In a July 2016 decision, the Acting Director denied an extra-schedular rating.  The AOJ continued the denial of the claim in a supplemental statement of the case later that month.  Although the Board is required to obtain the Director's decision before awarding extra-schedular TDIU benefits in the first instance (see Bowling v. Principi, 15 Vet.App. 1, 10 (2001), it is not bound by the Director's decision or otherwise limited in its scope of review of that determination, and must conduct de novo review of that determination.  Wages v. McDonald, 27 Vet.App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extra-schedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extra-schedular rating, and elaborated that the Board is authorized to assign an extra-schedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet.App. 447, 456-57 (2015).  

A longitudinal review of the evidence discloses that in VA outpatient records dated in August 2007, the Veteran sought medical attention for several years of constant and progressive humming an buzzing in both ears that had begun to prevent his going to sleep.  He stated that he had tried Ambien, Sonata and Neurontin with limited success.  On  physical examination, the left shoulder was tender to palpation over the joint space.  Strength in the upper extremities was normal. 

On VA examination in September 2007, the Veteran complained of intermittent pain on the left side of the base of his neck with occasional radiating pain along the forearm with numbness in the left thumb.  He reported that flare-ups of neck pain caused some limitation of motion that was precipitated by sudden movements and lifting objects.  The Veteran stated that since a prior Bankart repair procedure of the left shoulder, it had continued to bother him, especially on overhead movement, and interfered with his activities of daily living.  He related that he had difficulty at work at times in his position as a customs officer at an airport. 

In September 2008, the Veteran's private physician wrote that he was seen for a complaint of continuing radiating low back pain but that he also had pain in the neck and shoulders which was worse in the left side of the neck.  It was reported that pain level on that occasion was 6/10 and that medications were helpful although he did not take them often.  It was noted that he had a problem maintaining sleep due to pain.  The cervical spine was reported to have undisputed degenerative changes with referred pain to the bilateral upper extremities, and that neck pain had been variable and occurring in an intermittent pattern for years.  Pain was described as moderately shooting and radiating into the right shoulder.  Aggravating factors included position of the arm and was aggravated by physical activity and work duties.  

A psycho-physiological assessment was performed in September 2008 by Dr. S. Seidman who provided history and statement of the problems to the effect that the Veteran was a college graduate who had worked for U.S. Customs for about 27 years.  It was reported that his chief complaints were related to spinal herniations and spinal stenosis with arthrosis and that an expected consequence was reactive pain and a depressive disorder with anxiety.  The examiner stated that the apparent precipitating factor for depressive symptoms were chronic debilitating pain of the neck and shoulders.  Associated symptoms included excessive worrying, fatigue, irritability, feelings of physical and overall worthlessness, a decrease in sociability, sleep loss, difficulty making decisions, and anhedonia.  The severity of symptoms was considered moderate to severe. 

On VA examinations in April and May 2009, the Veteran was reported to have stated that he had a master's degree in foreign languages.  He stated that he worked full-time.  He related that depression was not constant but related to severity of pain and was mild to moderate.  The Veteran indicated that cervical spine and shoulder pain was constant and was of variable intensity and severe times.  Time lost from work within the past 12 months due to physical pain, medical appointment and depression was reported as approximately four weeks. 

In August 2011, J.S. Sher, M.D. wrote that he recommended continued conservative treatment pertaining to left glenohumeral arthritis and cervical spondylosis as the Veteran demonstrated fairly good shoulder function on current evaluation.  It was reported that his pain did flare up, but that he understood that left shoulder replacement in his situation might carry higher potential complications due to the prior open reconstructive procedure and presence of atrophy of the subcapularis.  

The Veteran wrote in July 2012 that since his initial [VA] claim, he had  to remove himself from a "decent job" and that there was no doubt that the cervical spine condition and its overlapping left shoulder problem were the significant factors in having to stop work.  

A claim for increased compensation based on unemployability was received in March 2014.  The Veteran related that service-connected disability had affected full-time employment in approximately 2009 and that he last worked full-time in March 2011 and had become too disabled for work in March 2011.  He reported occupational experience as a customs officer for the U.S. Customs and Border Protection.  Time lost from illness was reported as approximately 200 hours between 2003 and 2011.  He stated that he had completed four years of college and had customs school and law enforcement training.  

A September 2012 document received from the U.S. Customs and Border Protection for employment information in connection with a claim for disability benefits indicated that the Veteran was still an employee but in leave without pay status (LWOP) and that he had last worked on April 21, 2011.  Received in April 2015 was additional information from the U.S. Customs and Border Protection noting that the ending date of the Veteran's employment was February 3, 2014, and that he had retired on that date with optional retirement.  It was reported that the Veteran was on LWOP status from July 2011 until January 12, 2014, on OWCP [Office of Workers' Compensation Programs] status.  

In July 2016, the acting director of VA's Compensation Service reviewed the Veteran's claims folder, chronicled the clinical evidence, and offered that there was no evidence as to why the Veteran went into the LWOP status after April 2011.  The Acting Director determined that there was no evidence the Veteran was unable to secure and follow a substantially gainful occupation prior to October 25, 2011.

The Board notes that prior to October 25, 2011, the Veteran was service-connected for atrophy of the left deltoid and left shoulder arthritis, each evaluated at 20-percent disabling, degenerative disc disease of the cervical spine, depression, and tinnitus, each evaluated at 10-percent disabling, and status post tonsillectomy, bilateral hearing loss, and cervical radiculopathy, each evaluated as noncompensably disabling.  A combined disability evaluation of 50 percent was in effect for service-connected disability.  This percentage fell below the threshold requirement for consideration of TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Nevertheless, if there had been exceptional circumstances affecting his employability, a total rating could have been assigned on an extra-schedular basis upon a showing that he was unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In this case, however, based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for an extra-schedular rating for TDIU under 38 C.F.R. § 4.16(b) prior to October 25, 2011.  

The record demonstrates that although the Veteran claims that his service-connected disabilities rendered him unemployable prior to October 25, 2011, the record clearly reflects that he was working full time up to at least April 21, 2011, as documented by his employing agency records.  His full-time employment is incompatible with a finding of unemployability.  The Board does not minimize the very significant symptoms the Veteran experienced with his service-connected cervical spine and left shoulder disorders, as well as depression and tinnitus impacting his ability to work as these are well-documented.  However, his overall symptomatology did not prevent him from engaging in gainful employment prior to April 2011.

Additionally, the record reflects that although the VA Acting Director indicated that it was unknown why the Veteran was in LWOP status after April 2011, employment information received from his employer in April 2015, the U.S. Customs and Border Protection, clearly indicates that he remained an employee of the Agency until January 2014 under the auspices of the federal workers' compensation program (OWCP), which also denotes a pay status.  See September 2014 Request for Employment Information in Connection with Claim for Disability Benefits.  Indeed, it was reported that the ending date of the Veteran's employment was Februay 3, 2014, and that the amount the Veteran earned during the 12 months preceding the last date of employment (before deductions), was $88,238.00.  

The Veteran is competent to report employment-related difficulties resulting from his service-connected disabilities prior to October 25, 2011.  See Layno v. Brown, 6 Vet.App. 464, 469 (1994).  The Board finds that his complaints of occupational limitations for that period are credible.  This is indeed demonstrated by the clinical evidence from that time.  However, the more probative evidence of record does not reflect that the Veteran was unemployable prior to October 25, 2011, due to service-connected disability.  This is because he worked full-time prior to at least April 2011 and claimed a work-related injury thereafter until his retirement.  

The sole fact that the Veteran had difficulty in maintaining employment due to service-connected disability is not a basis for an award of TDIU.  Rather, the legal standard is whether his service-connected disabilities alone precluded substantially gainful employment, which is not demonstrated in this case.  Accordingly, entitlement to TDIU under 38 C.F.R. § 4.16(b), is not warranted prior to October 25, 2011. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim and that principle is not applicable, and TDIU prior to October 25, 2011, is denied.


ORDER

A total rating based on unemployability due to service-connected disability on an extra-schedular basis prior to October 25, 2011, is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


